Exhibit 10.2

AMENDMENT ELEVEN TO THE

1995 KEY EMPLOYEES’ STOCK OPTION PLAN OF

DUKE REALTY INVESTMENTS, INC.

This Amendment Eleven to the 1995 Key Employees’ Stock Option Plan of Duke
Realty Investments, Inc. (“Plan”) is hereby adopted as of the 28th day of April,
2010 by Duke Realty Corporation (“Corporation”). Each capitalized term not
otherwise defined herein has the meaning set forth in the Plan.

WITNESSETH:

WHEREAS, the Corporation maintains the Plan for the purposes set forth therein;
and

WHEREAS, the Board of Directors of the Corporation approved, subject to approval
by the Corporation’s shareholders, an amendment to the Plan to permit a one-time
stock option exchange program for employees other than the Corporation’s named
executive officers and directors (the “Amendment”); and

WHEREAS, at the Annual Meeting of Shareholders of the Corporation held on
April 28, 2010, the Corporation’s stockholders voted in favor of the Amendment;

NOW, THEREFORE, the Plan is hereby amended, effective as of April 28, 2010, by
adding the following new Section 3.9(d):

“OPTION EXCHANGE: Notwithstanding any other provision of the Plan to the
contrary, upon approval of this amendment by the Company’s shareholders in
accordance with the terms of this Plan, the Board of Directors or the Committee
may provide for, and the Company may implement, a one-time-only option exchange
offer, pursuant to which certain outstanding Options could, at the election of
the person holding such Option, be tendered to the Company for cancellation in
exchange for the issuance of a lesser number of restricted stock units, provided
that (a) the terms and conditions of such one-time-only option exchange offer
are materially consistent with the description of the exchange offer contained
in the Company’s Proxy Statement filed with the SEC on March 17, 2010 for the
Company’s 2010 Annual Meeting of Shareholders at which the exchange offer was
approved, and (b) the exchange offer is commenced within 12 months after the
date of such shareholder approval.”

All other provisions of the Plan shall remain the same and in full force and
effect.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Duke Realty Corporation, by a duly authorized officer
thereunder, has executed this Amendment Eleven to the 1995 Key Employees’ Stock
Option Plan of Duke Realty Investments, Inc. effective as of the 28th day of
April, 2010.

 

DUKE REALTY CORPORATION By:  

/s/ Dennis D. Oklak

  Dennis D. Oklak   Chairman of the Board and Chief Executive Officer